Judgment of the Superior Court reversed; and as enough does not appear on the record to enable this Court to give judgment, the action is remanded to be proceeded in, in conformity to this opinion. The plaintiff will recover costs in this Court.
Cited: Hawkins v. Long, 74 N.C. 783; Jarrett v. Self, 90 N.C. 479;Kearns v. Heitman, 104 N.C. 334; Kornegay v. Steamboat Co., 107 N.C. 117;McMillan v. Williams, 109 N.C. 255; Copland v. Tel. Co., 136 N.C. 12;Mayo v. Martin, 186 N.C. 6; Allison v. Steele, 220 N.C. 326.
(135)